Citation Nr: 1816489	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depressive disorder, schizoaffective disorder, and alcohol induced psychosis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1982 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The November 2009 rating decision denied the Veteran's claim of service connection for bipolar disorder.  Thereafter, the Veteran filed a claim for PTSD, which was denied in a September 2013 rating decision; however, as previously noted by the Board, in April 2014 the RO combined the Veteran's PTSD and bipolar claims into a claim for an acquired psychiatric disorder to include PTSD and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In October 2014, the Board remanded the case for further development, to include obtaining outstanding records and an addendum medical opinion.  In June 2015, the Board remanded the case again in order to provide the Veteran with a Board hearing he has requested.  A hearing was scheduled for December 2015, but in November 2015, the Veteran requested that his scheduled hearing be cancelled.  Therefore, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In December 2015, the Board remanded the case for an additional time, in order to attempt to verify additional in-service stressors that were identified by the Veteran, and to provide him with an updated VA examination in connection with his claim.  

In June 2017, the Board remanded the case again for the RO to make another attempt to schedule the Veteran for a VA examination.  The case has since returned for further appellate consideration.




FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy while serving on active duty.

2.  The Veteran does not have a verified in-service stressor that supports a medical diagnosis of PTSD that is related to active duty.

3.  The Veteran's currently diagnosed acquired psychiatric disorders are not causally or etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include claimed PTSD, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran failed to appear to his scheduled VA examination in connection with his claim subsequent to the Board's December 2015 remand.  Thereafter, the Board's June 2017 remand requested that the RO make an additional attempt to schedule the Veteran for a VA examination.  Subsequent to the Board's June 2017 remand, the RO attempted to locate a working number for the Veteran, but were unsuccessful.  The VA Medical Facility also sent the Veteran an additional letter dated June 14, 2017, asking him to contact its facility to schedule his examination, but a response was not forthcoming.  There is no indication that the Veteran did not receive this letter.  Further, the Veteran has not asserted that he did not receive notice of the scheduled examinations.  

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Additionally, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  See 38 C.F.R. § 3.655(a). 

The Veteran has failed to provide any reason for his failure to appear for examination.  Also, he has not contacted VA since December 2016 and has not requested that the examination be rescheduled despite attempts by VA to get him scheduled for one.  He has not provided good cause for his failure to report; thus, the Board will decide the Veteran's claim on the evidence of record.  The duty to assist is a two-way street.  Due to his failure to attend or reschedule the requested VA examination, there is no further duty to provide any more VA examinations relating to this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 
Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury   incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of a psychiatric disorder, (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  In adjudicating a claim for service connection for a psychiatric disorder, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for a psychiatric disorder will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; (2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of a psychiatric disorder, is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

PTSD- Analysis

The Veteran asserts that his PTSD is related to his military service.  

Upon review of the competent and credible evidence on record, the Board finds that the Veteran has not met the criteria to establish service connection for PTSD.

In support of his claim, he identified numerous stressors, to include stress of going twice through basic training; a civilian pulling a gun on him and other soldiers while they were off-base in Germany in or around August 1983; and fear caused by unauthorized Soviet MIGs being detected on radar at the base in Germany where he was stationed.

The Board initially notes that although the evidence of record conflicts as to whether the Veteran is currently diagnosed with PTSD, there is private medical evidence of a current diagnosis during the pendency of the appeal.  See e.g., May 2014 private treatment notes from Community Counseling Centers.

However, the Veteran's DD-214 does not indicate that he served during a time of conflict or had any combat experience.  In fact, private treatment records from Community Counseling Center dated in December 2015 note that the Veteran reported that he did not serve during time of conflict, sustain any in-service injuries, or witness anyone else injured or killed.  

Additionally, the evidence does not show that the Veteran's stressors are associated with hostile military or terrorist activity.  38 C.F.R. § 3.304(f).  Moreover, as stated above, the only foreign/overseas service for the Veteran was service in Germany at a time when hostile activity was not present; therefore, the presumptions afforded to veterans who assert fear of hostile military or terrorist activity are inapplicable in this case.  Thus, any claimed in-service stressors must be independently verified, i.e., corroborated by objective credible supporting evidence.  In this case, the RO has undertaken vast measures to assist the Veteran in obtaining a verified stressor of record.  In a memorandum dated July 2014, the RO noted that the information furnished by the Veteran was insufficient to research and confirm his reported in-service stressors.  In accordance with the Board's December 2015 remand, the RO attempted to again verify the Veteran's claimed stressors.  Thereafter, in August 2016, the RO issued another memorandum indicating that the Veteran's reported stressors could not have been verified after receiving negative responses from both the National Archives and Records Administration (NPRC) and Joint Services Records Research Center (JSRRC).  

Notably, during an August 2013 VA examination, the psychologist opined with regards to the Veteran's reported stressors that the incident with the Russian MIG did not meet the criterion for fear of hostile military or terrorist activity, and explained that even if there was fear, the threat was minimal, was not personally experienced, and was not during combat.  Regarding the incident when a civilian pulled a gun on him, the psychologist also concluded it did not meet Criterion A for a diagnosis of PTSD, since the Veteran's description of the incident was very vague.  Therefore, even if a current diagnosis of PTSD is conceded, the Veteran does not meet the other required elements for service connection for PTSD, namely, credible supporting evidence that the claimed in-service stressors actually occurred, and medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressors.  

Accordingly, in the absence of a confirmed in-service stressor, the claim for service connection for PTSD must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the veteran's claim, the doctrine is not applicable.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)

Acquired Psychiatric Disorders Other than PTSD- Analysis

The Veteran is currently diagnosed with various psychiatric disorders, to include bipolar disorder, depressive disorder, schizoaffective disorder, and alcohol induced psychosis.  See e.g., August 2013 VA authorized video telehealth examination and private treatment notes from Community Counseling Centers dated from 2005 to 2016. 

The Board however finds that the weight of the competent evidence is against finding that these current psychiatric disabilities are etiologically related to his service. 

The Veteran's service treatment records dated in February 1983 show that he was treated for an adjustment reaction, hyperactive behavior, and anxious mood/affect.  Furthermore, service personnel records reveal disciplinary actions taken against the Veteran on various occasions.  

In support of his claim, the Veteran submitted an August 2010 letter authored by a nurse practitioner who noted having treated him since 2003.  The nurse practitioner noted that the Veteran contacted her because he needed "a letter from Community Counseling Centers (CCC) saying that it's more than likely that the Army caused or exacerbated [his] bipolar disorder."  The nurse practitioner quoted some of the Veteran's reports, which attributed his current problems to service.  It was noted that his hallucinations had a "persistent military theme."  The nurse practitioner concluded that "his story is plausible and consistent with the way that major psychiatric illnesses appear and manifest."  It was noted that it was "plausible" that he was not diagnosed before he joined the Army, that due to the stresses of his military lifestyle his symptoms surfaced and interfered so badly that he was referred to Army psychiatry, that he did not tell the psychiatrist everything that he was experiencing, that the Army records of his psychiatry encounter were lost, that he was given honorable discharge because he had fulfilled his time commitment to the U.S. Army, and that his symptoms have never resolved, because it is consistent with the pattern of many patients' major psychiatric disorders.  

Significantly, there is no indication that the nurse practitioner reviewed any of the Veteran's service treatment records or any other evidence associated with the claims file; therefore the opinion is considered less-informed.  Moreover, the nurse's opinion suggests only a possible nexus and does not establish that it is at least as likely as not that the psychiatric disorder is related to service; thus, it cannot be considered as positive evidence for the claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "may or may not have been").

In August 2013, the Veteran underwent a VA examination via approved video telehealth, conducted by a VA supervising psychologist.  It was noted that the Veteran's claims file was reviewed prior to the examination.  The psychologist determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV, but rendered diagnosis of schizoaffective disorder, bipolar-type.  The Veteran reported that he had received counseling prior to service because he was getting into trouble at school and home.  The reported treatment included a few sessions and no medication.  He further stated that he had one psychiatry session in-service, likely in April 1983, before going to Germany.  The psychologist noted that the Veteran's discharge was specifically recommended because he "demonstrated an inability and unwillingness to make the effort necessary to be successful as a soldier," was "very slow to learn his job despite intensive attentions and trainings by his immediate supervisors," and "frequently been absent from or late to his place of duty and has repeatedly failed to follow explicit instructions."  

In this regard, the psychologist opined that although the Veteran claimed that his change in behavior was after the unreported personal assault (a civilian pulling gun on him), the evidence suggests that there was a "pattern of misconduct that existed both before and after the alleged assault."  The examiner further stated that despite the Veteran's assertions that he was diagnosed with bipolar disorder during service, the only service treatment record dated in August 1983 specifically shows normal mental health assessment, and at that time, the Veteran denied depression or excessive worry, frequent trouble sleeping, and nervous trouble of any sort.  In addition, the psychologist noted that the Veteran had to have a mental health evaluation for administrative separation, which was also normal.  

The psychologist opined that the Veteran's psychiatric disorders were not incurred in or caused by the claimed in-service injury, event, or illness or due to personal assault.  In regards to the personal assault, the examiner noted that the incident was not reported while in service, and the Veteran's behaviors after the incident do not appear to be consistent with the occurrence of personal trauma.  In letters to his command that were verified during the examination, the Veteran's behavioral infractions in August and September 1983 were due to having a German girlfriend that he chose to continue to visit even after he was told he was restricted to the base.  

Furthermore, the psychologist acknowledged the diagnosis of schizoaffective disorder bipolar type/depressive type rendered by the non-VA nurse practitioner, but stated that such diagnosis was inconsistent with DSM-IV guidelines, because it can be either bipolar or depressive type, but not both.  Lastly, the examiner stated that the Veteran's service was marked by a consistent pattern of an inability to adapt to the structure and rigors of military service, and does not support the occurrence of military personal assault.  
  
The Board previously requested that the examiner provide an addendum opinion whether it was at least as likely as not that the Veteran's schizoaffective disorder bipolar type was related to his military service, and whether the disciplinary behaviors in-service are related to the diagnosis of schizoaffective disorder, bipolar type.  In a January 2015 addendum opinion, the VA examiner stated that the behaviors documented in the Veteran's military record leading to his discharge, including disobedience, anti-social behavior, and poor role performance, were not consistent with DSM-5 diagnosis of schizoaffective disorder, bipolar type.  The examiner indicated that there was no nexus, support, or evidence for a causal relationship between his schizoaffective disorder and his military service.  In addition, the examiner noted that the Veteran's schizoaffective disorder, bipolar type "appears to have progressed normally, meaning that there has been no aggravation by the patient's military experiences."  

Although the Board remanded the case previously in order to afford the Veteran with an additional VA examination to assess all of his acquired psychiatric disorders, as noted above, the Veteran failed to report for the scheduled VA examination, and did not respond to any written communication sent to him in this regard.  

Evidence obtained from the scheduled examination could have helped to substantiate his claim.  The Board finds that the available VA examiners' opinions are more probative than the private nurse-practitioner opinion.  First, the August 2013 and January 2015 VA examiners' credentials show that they are trained psychologists with the necessary expertise to render mental health diagnosis and opinions, while the private nurse practitioner's credentials do not suggest possession of the level of education, training, and experience necessary.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (professional credentials and experience of opinion providers are properly considered in assigning probative value).  Second, while the VA examiners reviewed the Veteran's claims file and service treatment records, the nurse practitioner did not indicate that such review was completed.  See Sims v. Nicholson, 19 Vet. App. 453, 458-59 (2006) (affirming Board finding that a private medical opinion was not entitled to probative weight because the examiner did not have the veteran's claims file to review).  Third, the VA examiners used the appropriate standard of review, namely "less likely than not" that the Veteran's psychiatric disorders are related to service; however, the private nurse practitioner's opinion was speculative and conclusory in nature stating that it was "plausible" that there was a relationship and "consistent with the pattern of many patients' major psychiatric disorders."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

Notably, regarding the Veteran's alcohol abuse, the Board notes that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C. § 1110 (2012) and 38 U.S.C. § 105(a) (2017) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.   

In addition, personality disorders are by definition preexisting disorders, considered a congenital or developmental defect, and is not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127) in the absence of superimposed disease or injury during service.  See VAOPGCPREC 82-90.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's diagnosed bipolar disorder, depressive disorder, schizoaffective disorder, and alcohol induced psychosis were present in service or are otherwise related to service.  Therefore, service connection for acquired psychiatric disorder is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, depressive disorder, schizoaffective disorder, and alcohol induced psychosis, is denied. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


